Citation Nr: 0024304	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an effective date prior to September 29, 
1997 for a grant of an increased 70 percent rating for 
service-connected panic disorder with agoraphobia and history 
of major depression.

2.  Entitlement to an effective date prior to September 29, 
1997 for a grant of a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to April 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke which 
granted an increased 70 percent rating for service-connected 
panic disorder with agoraphobia and history of major 
depression, effective on September 29, 1997, and which 
granted a TDIU rating, effective on September 29, 1997.  The 
veteran appealed for an earlier effective date for both 
awards.  The veteran initially requested a hearing before a 
member of the Board, but by a statement received in November 
1999, she withdrew her hearing request.


REMAND

The veteran claims that an earlier effective date should be 
assigned for the award of a 70 percent rating for her 
service-connected panic disorder with agoraphobia and history 
of major depression, and that an earlier effective date 
should be assigned for the award of a TDIU rating.  She 
asserts that the effective date of both awards should be May 
1992.  Her claims are well grounded, meaning plausible, and 
the file shows there is a further VA duty to assist in 
developing the facts pertinent to her claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that increased ratings are effective as of 
the date of receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400(o) (1999).  In this regard, the Board notes 
that all relevant medical records must be associated with the 
claims file in order to determine when an increase in the 
veteran's disability occurred.

The veteran has reported VA and private treatment for a 
psychiatric disorder since separation from service.  An 
August 1993 memorandum from the Hampton VA Medical Center 
(VAMC) reflects that she received inpatient psychiatric 
treatment in August 1993 and was suicidal on admission.  The 
RO should attempt to obtain all VA and non-VA medical records 
dated from 1992 to 1997 which reflect treatment for a 
psychiatric disorder, which are not already associated with 
the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  In particular, the RO should attempt to obtain 
medical records from the August 1993 hospitalization at the 
Hampton VAMC, and after obtaining such records, should 
determine whether the records constitute an informal claim 
under 38 C.F.R. § 3.157(b)(1) (1999).

A review of the claims file reflects that the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA), and shows that the SSA determined that 
her disability began in February 1992.  Although the RO has 
made an attempt to obtain a complete copy of the SSA award 
and supporting medical records, such records are not on file.  
In order for the VA to properly assist the veteran, all SSA 
disability decisions and related medical records should be 
obtained.  Murincsak, supra.

Finally, the RO should contact the veteran and ask her to 
provide a detailed history of her post-service employment, 
and to describe her attempts to find employment after 
separation from service.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask her to prepare a detailed list 
(names, addresses, dates) of all VA and 
non-VA medical providers who examined or 
treated her for a psychiatric disorder or 
for migraines from 1992 to 1997.  After 
securing the necessary releases, the RO 
should obtain copies of the related 
medical records (which are not already on 
file), following the procedures of 38 
C.F.R. § 3.159 (1999).  In particular, 
the RO should attempt to obtain medical 
records of the veteran's psychiatric 
admission to the Hampton VAMC in August 
1993.

2.  The RO should obtain from the SSA a 
copy of their decision(s) regarding the 
veteran's award of SSA disability 
benefits, as well as copies of the 
medical and other records relied upon in 
making such decision(s).

3.  The RO should ask the veteran to 
submit a detailed history of her 
employment since separation from service, 
and a description of her attempts to 
obtain employment after service. 

4.  Thereafter, the RO should determine 
whether any of the VA medical records on 
file which are dated prior to September 
29, 1997 (including the August 1993 
records from the Hampton VAMC) constitute 
an informal claim under 38 C.F.R. 
§ 3.157(b)(1) (1999).  The RO should then 
review the claim for an earlier effective 
date for the award of an increased 70 
percent rating for service-connected 
panic disorder with agoraphobia and 
history of major depression, and should 
review the claim for an earlier effective 
date for the award of a TDIU rating.  

If the claims are denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




